Title: Conveyance. Isaac Moses, Nicholas Low, Daniel Ludlow, and Alexander Hamilton to Alexander Macomb, 15 February 1786
From: Moses, Isaac,Low, Nicholas,Ludlow, Daniel,Hamilton, Alexander
To: Macomb, Alexander


New York, February 15, 1786. “… Isaac Moses of the City of New York Merchant of the first part Nicholas Low and Daniel Ludlow Merchant and Alexander Hamilton Counsellor at law all of the same place assignees of the real and personal estate of the said Isaac Moses … for and in consideration of the sum of Four thousand four hundred and fifty pounds New York currency to them in hand paid by … Alexander Macomb … have granted … unto the said Alexander Macomb … All those three certain messuages or tenements and lots of ground situate, lying and being in the Dockward of the City of New York bounded northwesterly by great dock street southwesterly by a lot of ground of William Constable southeasterly by little Dock street and northeasterly by a lot of ground late of Thomas Doughty and a lot now or late of John Oothout.…”
